Citation Nr: 0736766	
Decision Date: 11/23/07    Archive Date: 12/06/07

DOCKET NO.  04-41 420	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 
percent for the post operative residuals of chondromalacia of 
the right knee.  

2.  Entitlement to a disability rating in excess of 20 
percent for residuals of a left knee injury, status post 
arthrotomy with medial meniscectomy.  

3.  Entitlement to a compensable disability rating for the 
post operative residuals of right hand surgery with multiple 
lacerations, second joint, right thumb, and third joint, 
right little finger, status post excision of a ganglion cyst 
from the right thumb, to include entitlement to temporary 
total ratings for convalescence.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran had active service from October 1975 to July 
1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) from the March 2003 Department of Veterans Affairs 
(VA) Regional Office (RO) in Montgomery, Alabama.  

The right hand issue is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The service-connected post operative residuals of 
chondromalacia of the right knee are manifested by crepitance 
on motion and a range of motion from 0 to 120 degrees, 
without pain.  There are no additional limitations on 
repetitive motion and no instability.   

2.  The service-connected residuals of a left knee injury, 
status post arthrotomy with medial meniscectomy are 
manifested by pain and swelling along the medial joint line 
and a range of motion from 15 to 90 degrees, with pain, on 
repetitive motion.  There is no instability.  




CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for the 
post operative residuals of chondromalacia of the right knee 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. Part 4, including §§ 4.7, 
4.40, 4.45, 4.59, and Code 5257, 5260, 5261 (2007).  

2.  The criteria for a rating in excess of 20 percent for 
residuals of a left knee injury, status post arthrotomy with 
medial meniscectomy have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. Part 4, 
including §§ 4.7, 4.40, 4.45, and Codes 5257, 5260, 5261 
(2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  The notice was provided to the 
veteran in March 2006.  Since this decision does not award 
service connection, the veteran was not prejudiced by the 
late notice.  

In this case, the duty to notify was satisfied subsequent to 
the initial AOJ decision by way of a letter sent to the 
veteran in April 2004 that fully addressed all four notice 
elements.  The letter informed the appellant of what evidence 
was required to substantiate the claims and of the veteran's 
and VA's respective duties for obtaining evidence.  The 
veteran was also asked to submit evidence and/or information 
in his possession to the AOJ.  Although the notice letter was 
not sent before the initial AOJ decision in this matter, the 
Board finds that this error was not prejudicial to the 
appellant because the actions taken by VA after providing the 
notice have essentially cured the error in the timing of 
notice.  Not only has the appellant been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim and given ample time to respond, but 
the AOJ also readjudicated the case by way of a rating 
decision in January 2007 after the notice was provided.  See 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as an SOC or SSOC, is 
sufficient to cure a timing defect).  For these reasons, it 
is not prejudicial to the appellant for the Board to proceed 
to finally decide this appeal as the timing error did not 
affect the essential fairness of the adjudication.  

Duty to Assist

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  In this case, the requisite VA 
clinical records have been obtained and the veteran's knees 
have been examined.  Significantly, neither the appellant nor 
his representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Specifically, the veteran has not reported 
any recent Social Security Administration evidence as to the 
current extent of his knee disabilities.  Hence, no further 
notice or assistance to the appellant is required to fulfill 
VA's duty to assist the appellant in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

Rating Criteria

Disability ratings are determined by the application of the 
Schedule for Rating Disabilities, which assigns ratings based 
on the average impairment of earning capacity resulting from 
a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two ratings shall be applied, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  See also 38 C.F.R. 
§§ 4.1, 4.2 (2007).  The Board has considered all the 
evidence of record.  However, the most probative evidence of 
the degree of impairment consists of records generated in 
proximity to and since the claim on appeal.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994).  

The right knee is currently rated under diagnostic code 5257.  
Other impairment of the knee, recurrent subluxation or 
lateral instability, will be rated as 10 percent disabling 
where slight, 20 percent disabling where moderate, and 30 
percent disabling where severe.  38 C.F.R. Part 4, Code 5257 
(2001).  

Code 5257 is not predicated on loss of range of motion, and 
thus 38 C.F.R. §§ 4.40 and 4.45 (2007), with respect to pain, 
do not apply.  Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  
The VA General Counsel has determined that a knee disability 
can be rated under Code 5257 for instability and can also be 
rated for limitation of motion, if the evidence shows that 
both types of impairment are present.  VAOPGCPREC 23-97 (July 
1, 1997).  

The veteran's left knee is currently rated as 20 percent 
disabling with consideration of diagnostic codes 5257 and 
5261.  Where extension (or straightening) of the leg is 
limited to 5 degrees from the straight leg position, the 
disability will be noncompensable.  Where extension is 
limited to 10 degrees, the disability will be rated at 10 
percent.  Where extension is limited to 15 degrees, the 
disability will be rated at 20 percent.  Where extension is 
limited to 20 degrees, the disability will be rated at 30 
percent.  Where extension is limited to 30 degrees, the 
disability will be rated at 40 percent.  Where extension is 
limited to 45 degrees, the disability will be rated at 50 
percent.  38 C.F.R. Part 4, Code 5261 (2007).

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court 
discussed the applicability of 38 C.F.R. §§ 4.40 and 4.45 to 
examinations of joint motion.  38 C.F.R. § 4.40 listed 
several factors to consider in evaluating joints including 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  Functional loss due to pain was a consideration, 
as well as weakness, which was an important consideration in 
limitation of motion.  38 C.F.R. § 4.40 (2007).  As regards 
the joints, the factors of disability reside in reductions of 
their normal excursion of movements in different planes.  
Inquiry will be directed to these considerations: (a) Less 
movement than normal; (b) More movement than normal; (c) 
Weakened movement; (d) Excess fatigability; (e) 
Incoordination, impaired ability to execute skilled movements 
smoothly; (f) Pain on movement, swelling, deformity or 
atrophy of disuse; instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations. 38 C.F.R. § 4.45 (2007).  

Discussion of Evidence

For historical purposes, it is noted that the service 
connection was established for the veteran's left knee 
disability by the RO in a November 1977 decision.  This 
decision was based in part on a review of the veteran's 
service medical records which indicated that injured his left 
knee on different occasions while in service, and on the 
review of a contemporaneous VA examination.  In May 1990 the 
Board granted the veteran's claim of entitlement to service 
connection for a right knee disability, based on similar 
evidence.

With the rating criteria in mind, the Board has reviewed the 
evidence.  The VA clinical records reflect the veteran's 
complaints and VA treatment; however, they do not document 
the rating criteria and consequently will not be discussed in 
detail.  The veteran has submitted recent evidence as to his 
right upper extremity surgery, but has not submitted any 
medical evidence as to the extent of his knee disabilities.  

The veteran was afforded a VA examination of his knees in May 
2005.  The veteran reported that his knee pain had increased 
to the point that both knees required braces.  He told of 
constant pain, whether sitting or walking.  The examiner 
noted that there was no issue of flare-ups.  Prolonged 
walking exacerbated the pain, which the veteran treated with 
rest and Tylenol or ibuprofen.  That provided some relief or 
the pain, but it never went away.  It was noted that magnetic 
resonance imaging (MRI) in 2002 had disclosed severe 
degenerative joint disease of the right knee with a medial 
meniscus tear and severe degenerative joint disease of the 
left knee with a degenerative appearing tear in the posterior 
horn of the left lateral meniscus.  

On examination, the right knee had no point tenderness, 
erythema, or swelling.  The range of motion went from 0 to 
120 degrees without pain.  There was no limitation with 
repetitive motion.  Crepitance was present.  There was no 
instability.   

The crepitance is consistent with the X-ray findings and 
supports a minimal compensable rating.  See 38 C.F.R. § 4.59 
(2007).  However, it does not meet any applicable criteria 
for a higher rating.  

The right knee is currently rated under diagnostic code 5257; 
however, since there is no objective evidence of instability, 
a higher rating is not warranted under that code.  

The Board has considered other rating criteria which might be 
applicable.  The examination report shows that the examiner 
considered the effects of pain and repetitive movement as 
required by 38 C.F.R. §§ 4.40 and 4.45, and explained in 
DeLuca.  Nevertheless, there was no limitation of extension 
to rate under diagnostic code 5261.  There was a limitation 
of flexion to 120 degrees.  Where flexion or bending of the 
leg is limited to 60 degrees, the disability rating will be 
noncompensable.  Where flexion of the leg is limited to 45 
degrees, the disability rating will be 10 percent.  Where 
flexion of the leg is limited to 30 degrees, the disability 
rating will be 20 percent.  Where flexion of the leg is 
limited to 15 degrees, the disability rating will be 30 
percent.  38 C.F.R. Part 4, Code 5260 (2007).  The limitation 
of flexion to 120 degrees would be noncompensable under these 
criteria and would not approximate the limitation to 15 
degrees required for the next higher rating, 30 percent.  
38 C.F.R. § 4.7.  

The May 2005 VA examination showed that the veteran's left 
knee was positive for pain and swelling along the medial 
joint line.  The range of motion went from 15 degrees to 110 
degrees, with pain.  With repetitive motion, the range of 
motion was reduced to 15 degrees to 90 degrees.  No 
instability was appreciated, so, although 5257 was used in 
the rating code for the left knee, there is no subluxation or 
instability which would warrant a higher or additional rating 
under diagnostic code 5257.  

The loss of extension to 15 degrees, considering the DeLuca 
factors such as pain and repetition, meets the criteria for 
the current 20 percent rating under diagnostic code 5261, but 
does not approximate the limitation of extension to 20 
degrees, which is required for the next higher evaluation, 30 
percent.  

The Board has considered other rating criteria.  In May 2005, 
the examiner considered the effects of pain and repetitive 
movement, in accordance with 38 C.F.R. §§ 4.40 and 4.45, and 
DeLuca.  On repetitive motion, flexion was limited to 90 
degrees.  This still does not approximate the 60 degree 
point, which the rating code specifies will be 
noncompensable.  It does not approximate any criteria for a 
compensable rating for a limitation of flexion.  See criteria 
above.  Thus, there is no basis for an additional or higher 
rating for the loss of flexion.  

While the veteran may feel that his service-connected knee 
disorders have increased in severity and warrant higher 
rating, the most probative evidence as to the extent of the 
disabilities and whether their manifestations meet the rating 
criteria for higher evaluations come from the findings of 
trained medical professionals.  In this case, the VA 
examination findings provide a preponderance of the competent 
evidence as to the extent of the disability and that 
preponderance of evidence shows that the service-connected 
knee disabilities do not meet any applicable criteria for a 
higher or an additional rating.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine is not applicable and the appeal must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

A disability rating in excess of 20 percent for the post 
operative residuals of chondromalacia of the right knee is 
denied.  

A disability rating in excess of 20 percent for residuals of 
a left knee injury, status post arthrotomy with medial 
meniscectomy is denied.  


REMAND

The RO certified the right upper extremity issue to this 
Board as entitlement to a temporary total evaluation for 
convalescence following surgery for a service-connected 
disability (38 C.F.R. § 4.30).  However, in his original 
claim of May 2002, the veteran wrote, "This is a request to 
apply for an increase in my s/c (r) hand."  He then went on 
to describe his right hand symptoms noting that two surgeries 
had not helped.  The veteran had right hand surgery in 
service and at a VA medical center in 1988.  He had a carpal 
tunnel release performed at a private hospital in August 
2005.  In part, he contends that it was required by his 
service-connected right hand condition.  The Board finds that 
the veteran has not dropped his earlier increased rating 
claim, but merely added to it.  Thus, the issue is as stated 
on the first page and not limited to the Section 4.30 claim.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

Under the circumstances of this case, it would be desirable 
to have competent medical evidence as to the current extent 
of the service-connected right hand disability.  

While the further delay of this case is regrettable, due 
process considerations require such action.  Accordingly, the 
case is REMANDED for the following action:

1.  The veteran should be scheduled for 
an examination of his right hand.  The 
claims folder should be made available 
to the examiner for review prior to the 
examination.  Any tests or studies 
needed to respond to the following 
questions should be done.  The examiner 
should provide a complete explanation 
to the following questions.  

a.  Describe all current manifestations 
of the service-connected post operative 
residuals of right hand surgery with 
multiple lacerations, second joint, 
right thumb, and third joint, right 
little finger, status post excision of 
a ganglion cyst from the right thumb.  

b.  Are there any scars that are 
painful or otherwise symptomatic?  

c.  Measure any limitation of finger 
motion associated with the service-
connected disability or report if there 
are no such limitations of finger 
motion.  

d.  Is it at least as likely as not 
that the carpal tunnel syndrome is 
proximately due to or the result of the 
service-connected disability?  If so, 
its manifestations should be reported 
in detail and the examiner should 
express an opinion as to the length of 
convalescence needed.  

2.  Thereafter, readjudicate the issue 
on appeal.  If the determination 
remains unfavorable to the veteran, he 
and his representative should be 
furnished a supplemental statement of 
the case which addresses all evidence 
associated with the claims file since 
the last statement of the case.  The 
veteran and his representative should 
be afforded the applicable time period 
in which to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
J. A. MARKEY
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


